Exhibit 99.1 Contact: David Baggs, Investor Relations 904-359-4812 CSX Corporation Announces Early Results and Satisfaction of Minimum Condition of Exchange Offers Jacksonville, Fla. – March 8, 2010 – CSX Corporation (NYSE:CSX; and “CSX”) today announced early results of its private offers to exchange certain of its outstanding debt securities (the “Existing Notes”) for a new series of 6.220% Notes due 2040 (the “New Notes”) and cash (the “Exchange Offers”). The approximate principal amounts of each series of Existing Notes that have been validly tendered for exchange, as of 5:00 p.m., New York City time, on March 5, 2010 (the “Early Exchange Date”), based on information provided by the exchange agent to CSX, are presented in the tables below. These tendered Existing Notes may not be withdrawn, except in certain limited circumstances where additional withdrawal rights are required by law. The amount of outstanding Existing Notes validly tendered and not validly withdrawn as of the Early Exchange Date, as reflected in the tables below, exceeded the minimum condition that CSX receive valid tenders, not validly withdrawn, of at least $400,000,000 aggregate principal amount of Existing Notes. In accordance with the terms of the Exchange Offers, CSX will accept any and all of the debt securities listed in the following table (the “First Priority Existing Notes”): First Priority Existing Notes Tendered Title of Series / CUSIP Number Maturity Date Aggregate Principal Amount Outstanding Approximate Aggregate Principal Amount Tendered as of March 5, 2010 7.450% Notes due 2038 / 126408GP2 4/1/2038 $400,000,000 $320,474,000 7.950% Debentures due 2027 / 126408BM4 5/1/2027 $272,614,000 $193,348,000 8.625% Debentures due 2022 / 126408AM5 5/15/2022 $115,712,000 $34,195,000 In accordance with the terms of the Exchange Offers, CSX will accept up to an aggregate principal amount of the debt securities listed in the following table (the “Second Priority Existing Notes”) equal to (i) $660,000,000 less (ii) the aggregate principal amount of First Priority Existing Notes tendered in the Exchange Offers: Second Priority Existing Notes Tendered Title of Series / CUSIP Number Maturity Date Aggregate Principal Amount Outstanding Approximate Aggregate Principal Amount Tendered as of March 5, 2010 8.100% Debentures due 2022 / 126408AQ6 9/15/2022 $93,591,000 $24,510,000 7.900% Debentures due 2017 / 126408BL6 5/1/2017 $384,769,000 $123,866,000 The Exchange Offers will expire at 11:59 p.m., New York City time, on March 19, 2010, unless extended or terminated. In accordance with the terms of the Exchange Offers, the withdrawal deadline relating to the Exchange Offers occurred at 5:00 p.m., New York City time, on March 5, 2010. As a result, tendered Existing Notes may no longer be withdrawn, except in certain limited circumstances where additional withdrawal rights are required by law. The Exchange Offers are being conducted upon the terms and subject to the conditions set forth in the offering memorandum dated February 22, 2010 and the related letter of transmittal. The Exchange Offers are only made, and copies of the offering documents will only be made available, to a holder of the Existing Notes who has certified its status as (1) a "qualified institutional buyer" as defined in Rule 144A under the Securities Act of 1933 (the "Securities Act"), or (2) a person who is not a “U.S. person” as defined under Regulation S under the Securities Act. The New Notes have not been registered under the Securities Act or any state securities laws.
